Opinion issued February 24, 2015.




                                    In The

                            Court of Appeals
                                    For The

                        First District of Texas
                          ————————————
                            NO. 01-14-00176-CR
                            NO.01-14-00177-CR
                            NO. 01-14-00178-CR
                          ———————————
                STEVE JEFFER CARRINGTON, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                 On Appeal from the 400th District Court
                         Fort Bend County, Texas
Trial Court Case Nos. 06-DCR-044879, 06-DCR-043601, and 06-DCR-044878



                        MEMORANDUM OPINION

     Appellant, Steve Jeffer Carrington, attempts to appeal from his February 1,

2008 judgments of conviction for the offense of aggravated sexual assault of a
child1 and two separate offenses of murder.2 We dismiss the appeals for want of

jurisdiction.

      Pursuant to agreements with the State, appellant pleaded guilty to the

offenses of aggravated sexual assault of a child and murder. The trial court

accepted the plea agreements. It assessed appellant’s punishment at confinement

for ten years for aggravated sexual assault of a child. And it assessed his

punishment at forty years and fifty-seven years for the murder offenses, with all

sentences to run concurrently. On February 20, 2014, appellant filed a “Notice of

Appeal” in each case, seeking untimely appeals.

      We lack jurisdiction over appellant’s attempted appeals. We cannot exercise

jurisdiction over an appeal without a timely filed notice of appeal. See TEX. R. APP.

P. 26.2(a); see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The time for

perfecting an appeal from a judgment of conviction begins to run on the day that

sentence is imposed or suspended in open court. TEX. R. APP. P. 26.2(a); see Lair

v. State, 321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d).

Here, the trial court imposed the sentences on February 1, 2008. Appellant’s

notices of appeal, filed on February 20, 2014, were untimely.



1
      See TEX. PENAL CODE ANN. § 22.021 (Vernon Supp. 2014).
2
      See TEX. PENAL CODE ANN. § 19.02 (Vernon 2011).
                                         2
      Further, only the Texas Court of Criminal Appeals has jurisdiction in final

post-conviction felony proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07

(Vernon Supp. 2014); see also Padieu v. Court of Appeals of Tex., Fifth Dist., 392
S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (citing TEX. CODE CRIM. PROC. ANN.

art. 11.07 (Vernon Supp. 2014); Ex parte Alexander, 685 S.W.2d 57, 60 (Tex.

Crim. App. 1985)). “Article 11.07 contains no role for the courts of appeals.” In re

Briscoe, 230 S.W.3d 196, 196 (Tex. App.—Houston [14th Dist.] 2006, orig.

proceeding).

      Accordingly, we dismiss the appeals for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss all pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3